Citation Nr: 9914542	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from January 1966 
to December 1968 and from November 1970 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 1997, the Board remanded this claim for 
additional evidentiary development.  Unfortunately, the Board 
finds that a remand is again necessary.  The RO did not 
substantially comply with the directives of the Board's 
remand.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A 
Board remand confers upon the veteran the right to compliance 
with the remand orders, and VA has a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

First, the RO was instructed to provide the appellant an 
additional VA psychiatric examination.  In view of the 
conflicting diagnoses of record (PTSD, psychotic disorder, 
personality disorder, schizophrenia), the Board concluded 
that another examination was needed to determine (1) the 
exact diagnosis, if any, of the appellant's psychiatric 
disorder; (2) whether any established inservice stressors 
were sufficient to produce PTSD; and, if so (3) whether there 
is a link between the appellant's current symptomatology and 
the inservice stressors.  The appellant was provided a VA 
examination in November 1998, but the examiner failed to 
render the opinions requested by the Board.  It is necessary 
to obtain these medical opinions.

Second, the RO was also instructed to obtain the appellant's 
treatment records from Dr. Jorge Garrido from 1991 to 1992.  
The appellant completed the requested authorization form in 
December 1997, but the RO never requested these records.  It 
is necessary that the RO request the appellant's treatment 
records from Dr. Garrido at the address indicated in the 
Board's remand.

Third, the RO was also instructed to (1) make a determination 
as to whether the appellant is a veteran of combat and (2) 
prepare a memorandum for the claims file that described which 
of the appellant's stressors are combat-related and require 
no further verification, if he is determined to have been a 
veteran of combat, and which have been verified as having 
occurred during military service if the stressors are not 
combat-related or the appellant is not a veteran of combat.  
This was also not done.

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following:

1.  Request the appellant's treatment 
records from Jorge Garrido, M.D., 330 SW 
27th Avenue, Ft. Lauderdale, Florida  
33312, dating from June 1991 to the 
present.  The appellant submitted a 
signed authorization for these records in 
December 1997.  Associate all records 
received with the claims file.  If the RO 
is unable to obtain the treatment records 
from Dr. Garrido, tell the appellant and 
his representative, so that he will have 
an opportunity to obtain the records and 
submit them himself, in keeping with his 
responsibility to submit evidence in 
support of this claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Review the claims file and make a 
determination as to whether the appellant 
is a veteran of combat.  Prepare a 
memorandum describing which of the 
appellant's stressors are combat-related 
and require no further verification, if 
he is determined to have been a veteran 
of combat, and which have been verified 
as having occurred during military 
service if the stressors are not combat-
related or the appellant is not a veteran 
of combat.

3.  After obtaining as many of the above-
referenced treatment records as possible, 
return the appellant's claims folder to 
the same examiner who conducted the 
psychiatric examination in November 1998 
at the VA Medical Center in Miami in order 
to obtain medical opinions.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
folder.  The examiner is asked to indicate 
in the report that he or she has reviewed 
the claims file.  If the examiner 
concludes that another examination of the 
appellant is needed to answer the Board's 
questions, schedule an examination. 

The examiner should integrate the previous 
psychiatric findings and diagnoses, 
including the diagnosis of a personality 
disorder rendered during service, with the 
current findings in order to obtain a 
complete picture of the nature of the 
appellant's psychiatric status.  

Only the events that are established by 
the evidence of record as indicated by 
the RO may be considered for the purpose 
of determining whether the appellant was 
exposed to a stressor during service.  
The examiner should express an opinion as 
to (1) whether the verified inservice 
stressors were sufficient to produce the 
appellant's PTSD; and, if so (2) whether 
there is a link between the appellant's 
current symptomatology and the verified 
inservice stressors.  The examiner is 
asked to distinguish between the 
appellant's service-related stressors and 
any nonservice-related stressors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim for service connection 
for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 
1996).  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time within which 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is so informed; however, he is free 
to submit additional evidence or argument to the RO while 
this case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


